People v Leon (2018 NY Slip Op 06116)





People v Leon


2018 NY Slip Op 06116


Decided on September 19, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 19, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2016-03158
 (Ind. No. 90016/16)

[*1]The People of the State of New York, respondent,
vAlberto Leon, appellant.


Paul Skip Laisure, New York, NY (Nao Terai of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Alan J. Meyer, J.), imposed March 7, 2016, upon his plea of guilty, on the ground that the term of postrelease supervision imposed was excessive. Cross motion by the respondent to dismiss the appeal on the ground that it is barred by CPL 450.10(1).
ORDERED that the cross motion is denied (see People v Pollenz, 67 NY2d 264; People v Lyons, 161 AD3d 1196); and it is further,
ORDERED that the sentence is affirmed.
Contrary to the defendant's contention, the period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., AUSTIN, MILLER, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court